PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/584,783
Filing Date: 26 Sep 2019
Appellant(s): CLARKE et al.



__________________
Brian B. Ho
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
(Group A)
Applicant argues in pages 17-22 regarding to claims 1, 16 and 17 that Johansson and Fleizach fails to teach or suggest, “in response to detecting the user input: gradually changing, as the gesture progresses, the size of the first media item from the first size to a second size that is different from the first size while concurrently gradually changing, as the gesture progresses, an aspect ratio of the first media item from the first aspect ratio to a second aspect ratio that is different from the first aspect ratio; and changing an aspect ratio of the second media item from the first aspect ratio to a third aspect ratio that is different from the first aspect ratio”.
Examiner respectively submits that Johansson teaches the grid G square scale is used to measure the dimension of the plurality of the media items in a particular layout during the zooming process using the pinch or spread touch gesture (“Johansson”, Figs. 3, 4A, 5A, 6A, [0023, 0024]) that can be derived the aspect ratio of each of the plurality of the media items in a layout corresponding to the determined dimension 

The Appellant argues that the limitations: 
A: gradually changing, as the gesture progresses, the size of the first media item from the first size to a second size that is different from the first size while concurrently gradually changing, as the gesture progresses, an aspect ratio of the first media item from the first aspect ratio to a second aspect ratio that is different from the first aspect ratio; and 
B: changing an aspect ratio of the second media item from the first aspect ratio to a third aspect ratio that is different from the first aspect ratio

are performed ‘concurrently’ and by a ‘single gesture’ only. However, such a reading is not supported by the claims as recited. The ‘user input’ can construed to include more than just a “single gesture,” but a number of gestures performed one after another. As such, the two limitations (A & B as delineated above) of claim 1 that the Appellant argues are performed concurrently with a single gesture could have been performed by a number of gestures, and in a serial fashion (as taught by Johansson.)

Johansson teaches in one aspect of the method the concept of optimizing the size of each layout media items from one layout (i.e. Fig. 4A) to another layout (i.e. Fig. 9) in response to the determined distance and direction of the relative movement of the two touch points of the pinching/spreading gesture that indicates the gradually and concurrently changing the size and the aspect ratio (See the size and aspect ratio explanation above corresponding to the grid G square scale) of each layout media item in respond to a single user gesture input (“Johansson”, Figs. 3, 4A, 9 [0017]).
single grid G square aspect ratio (as first aspect ratio shown in Fig. 4A) to a rectangular aspect ratio in (greater than 2 by greater than 3) grid G squares (as second aspect ratio shown in Fig. 9 that is different with the first aspect ratio); and second media item 12 is gradually changed from the single grid G square aspect ratio (as first aspect ratio shown in Fig. 4A) to another rectangular aspect ratio in (greater than 1 by 2) grid G squares (as third aspect ratio shown in Fig. 9 that is different with the first aspect ratio)) (Figs. 3, 4A, 9, [0017, 0023-0027]).
Therefore, Johansson reference teaches the argument claim feature.


(Group B)
Applicant argues in pages 22-24 regarding to claim 7 that the cited references fails to teach or suggest, “wherein displaying the second media item in the first layout includes displaying the second media item at the first aspect ratio” and “in response to detecting the user input, changing an aspect ratio of the second media item from the first aspect ratio to a third aspect ratio that is different from the first aspect ratio and the second aspect ratio, so that at least a subset of the plurality of media items are displayed in a second layout that includes concurrently displaying the first media item in the second aspect ratio and at least a portion of the second media item in the third aspect ratio”.
(“Johansson”, Figs. 3, 4A, 5A, 6A, [0023, 0024]) that can be derived the aspect ratio of each of the plurality of the media items in a layout corresponding to the determined dimension measured by the grid G square scale (i.e. media item 11 in the layout of Fig. 4A has an aspect ratio as a single grid G square; media item 11 in Fig. 6A has a rectangular aspect ratio [2 by greater than 2 grid G squares]). Johansson teaches the zooming transition process by touch gesture from Fig. 4 to Fig. 9 of the second media item 12 is changed from single grid G square as first aspect ratio (Fig. 4A concurrently display at least two media items [i.e. 11 and 12 media items] both in the first aspect ratio as single grid G square) to the third rectangular aspect ratio (i.e. greater than 1 by 2 grid G squares as shown in Fig. 9) which is different to the first aspect ratio (as single G square as shown in Fig. 4A) and the second rectangular aspect ratios (i.e. media item 11 rectangular (greater than 2 by greater than 3 grid G squares) shown in Fig. 9). Thus, the second layout (in Fig. 9) is concurrently displaying the subset including both first media item 11 in second aspect ratio and second media item 12 in third aspect ratio (i.e. the second and third aspect ratio rectangular corresponding to two different grid G square scales as described above) (Figs. 4, 4A, 9, [0023-0027]). 
Therefore, Johansson reference teaches the argument claim feature.

(Group C)
transitioning, as the gesture of the user input progresses, from displaying the first media item in the first layout to displaying the first media item in the second layout, including displaying a combination of the second media item and the third media item at the first location relative to the first media item during the transition from displaying the first media item in the first layout to displaying the first media item in the second layout”.
Examiner respectively submits that Johansson teaches the transition of the first media item 11 from the first layout of Fig. 4A to second layout of Fig. 9 during which the second media item 12 and third media item 13 combination displaying (side by side) on the right side (i.e. at the first location) relative to the first media item 11 shown in Fig. 4A transitioning to the combination displaying (top to bottom) on the right side relative to the first media item shown in Fig. 9 (“Johansson”, Figs. 4A, 9, [0023-0027]). The claim recites the combination of second and third media items, but it does not specify what kind of combination it is. Thus, the “combination” claim language is still too broad to be taught by Johansson as described above. 
Therefore, Johansson reference teaches the argument claim feature.

(Group D)
Applicant argues in pages 25-27 regarding to claim 15 that the cited references fails to teach or suggest, “providing an option to change aspect ratios of at least some of the plurality of media items while continuing to display the plurality of media item in the first layout”.
(“Perrodin”, Fig. 30, [0218-0219]. Perrodin also teach an alternative embodiment that the full width option can be applied on multiple media items (“Perrodin”, [0020]).
In addition to what Perrodin teaches, Schendel also teaches providing the option menu element 310-314 in panel 338 to change the size, shape, position, etc. as any predetermined design of at least some of the plurality of media items (“Schendel”, Figs. 3, 4, col. 4 lines [46-67]). 
Therefore, Perrodin in view of Schendel reference teaches the argument claim feature.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TUAN S NGUYEN/Primary Examiner, Art Unit 2145    
                                                                                                                                                                                                    
Conferees:
/Andrey Belousov/
Primary Examiner, Art Unit 2145    

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires